Citation Nr: 1629727	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-27 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA)  Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating  in excess of 20 percent for frostbite of the  right foot with amputation of the first, second, third and fifth toes.

2.  Entitlement to an increased (compensable) rating for status-post amputation of the  toes of the right foot with Muscle Group X involvement.

3.  Entitlement to an increased  (compensable) rating for scarring, status-post amputation of the toes of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO continued the ratings for the service-connected disabilities reflected on the title page.   In November 2011, the Veteran filed a notice of disagreement (NOD), and in June 2013, the RO issued a statement of the case (SOC).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013.   

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Las Vega, Nevada s satellite office of the Reno RO; a transcript of that hearing is of record.

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being  remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on these claims is warranted.

The Veteran was last afforded a VA examination for evaluation of the disabilities at issue.  During the May 2016 hearing, he testified as to how, since that examination, all his disabilities have worsened, particularly as regards his pain level.  

Considering the allegations suggesting possible worsening of these disabilities in light of the lengthy time period (more than five years) s since the last examination, the Board finds that  new VA examinations are needed to obtain clinical findings and other medical information to o ascertain the current nature and severity of the Veteran's service-connected disabilities of the right foot.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that an examination was too remote in time to adequately support the decision in an appeal for an increased rating).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for increased ratings.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associated with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records.
VA treatment records from the VA Medical Centers (VAMCs) in Bay Pines, Florida, Las Vegas, Nevada, Tampa, Florida and Atlanta, Georgia, have been associated with the electronic claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain all outstanding records of evaluation and/or treatment of the Veteran from the above-noted facilities, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regard to requests for records from Federal facilities. 

The AOJ should  also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of each increased rating claim should include, for each disability, consideration of  all potentially applicable diagnostic codes for evaluating the disability, and well as whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.   

Accordingly, these matters are  hereby REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran  from the Bay Pines, Las Vegas, Tampa, and Atlanta VAMCs.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)  with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all pertinent, private (non-VA) records 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional,  for evaluation of his service-connected right foot disabilities.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report).

All and all clinical findings responsive to applicable rating criteria should be reported in detail.  In this regard, the examiner should identify and render findings as to the extent, frequency and/or severity of all manifestations of each right foot disability under consideration:  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted  adjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating each claim for increased rating, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, for each disability, consideration of all potentially applicable diagnostic codes for evaluating the disability, as well as whether staged rating of the disability is appropriate). 

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of any additional legal authority considered (to include additional diagnostic criteria), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



